Exhibit 10.34

 

AMENDED AND RESTATED TRUST 3000 SERVICE AGREEMENT

 

SEI Investments Company (formerly SEI Corporation) (“SEIIC”), a Pennsylvania
corporation, currently having its principal place of business at One Freedom
Valley Drive, Oaks, Pennsylvania 19456 and Investors Bank & Trust Company
(“Customer”), a Massachusetts corporation having its principal place of business
at 200 Clarendon Street, Boston, Massachusetts 02110, entered into a certain
Trust 3000 Service Agreement, dated the 1ST day of July, 1991 (as amended to
date, most recently on November 21, 2003, the “Original Agreement”), pursuant to
which, among other things, SEIIC agreed to provide certain trust processing and
reporting services for Customer and its customers through the TRUST 3000 System.

 

SEIIC previously assigned to SEI Global Services, Inc. (“SEI”) all of SEIIC’s
rights and obligations under the Original Agreement (such assignment did not
relieve SEIIC from any of such obligations).

 

SEI and Customer (collectively the “Parties”, individually, a “Party”) now
desire to amend and restate the Original Agreement in its entirety effective as
of July 1, 2004 (the “Designated Date”).  However, notwithstanding such
amendment and restatement, the provisions of the Original Agreement shall
continue to govern the respective rights and obligations of the SEIIC and
Customer that arose or accrued prior to the Designated Date; and the provisions
of this Agreement shall govern the respective rights and obligations of the
Parties that arise and accrue from and after the Designated Date.

 

  NOW THEREFORE, in consideration of the premises, and the covenants,
representations and warranties contained herein, and intending to be legally
bound hereby, SEI and Customer agree as follows:

 

SECTION 1.  SERVICES PROVIDED AND EQUIPMENT SPECIFICATION

 

1.01. TRUST 3000 Service. Subject to the terms and conditions of this Agreement,
SEI agrees to provide Customer and Customer agrees to purchase the use of the
TRUST 3000 Service for its trust department and custody department accounts
existing on the date hereof and for future trust department and custody
department accounts to the extent permitted by Section 4.01. As used herein,
TRUST 3000 Service shall mean the products and services offered by SEI and
purchased by Customer hereunder, for managing and processing trust accounts of
financial institutions, as specified in Exhibit A attached hereto and as
described in the User Manuals for the functions specified on such Exhibit, some
of which products and services are currently provided through the operation of
SEI’s TRUST 3000 System.  The SEI Trust 3000 System means the proprietary
computer systems and components utilized by SEI from time to time to provide
certain of the SEI Trust 3000 Service hereunder.  SEI shall provide the TRUST
3000 Service in accordance with the Performance Standards set forth

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

in Exhibit B except as otherwise provided in this Agreement.

 

If Customer requires applications or processing outside of the levels specified,
SEI shall make reasonable efforts to provide such processing service upon
agreement by SEI and Customer of the additional fees due for such increased
levels, such fees not to exceed SEI’s prevailing rates  for such services, which
shall not exceed the fees generally charged by SEI to similarly situated
customers, determined by relative size (based on number of accounts on the Trust
3000 System) and usage of the Trust3000 Service.

 

It is understood and agreed that SEI shall have the right to engage other
persons or entities to provide any portion of the Trust3000 Service.  Customer
understands and agrees that SEI has sole responsibility and liability, subject
to the limitations of liability set forth in this Agreement, for furnishing the
Trust 3000 Service, and agrees that Customer shall look solely to SEI for the
provision of the Trust 3000 Service; and that persons or entities providing any
of the Trust 3000 Service, whether as supplier agent or subcontractor, shall
have no liability to Customer for Trust3000 Service.

 

1.02. Equipment. Customer shall be responsible for obtaining and maintaining
network-compatible terminal, print and telecommunication equipment for use in
conjunction with the TRUST 3000 Service.

 

1.03 License Grant to the Trust 3000 System. SEI hereby grants to Customer
during the Term of this Agreement a non-exclusive, personal and limited license
to use the Trust 3000 System solely in connection with the accounts as
contemplated by this Agreement.  Customer shall not sublicense, assign, lease,
distribute, or otherwise transfer the Trust 3000 System or Customer’s right to
use the Trust 3000 System to any other person or entity.

 

SECTION 2. TERM OF AGREEMENT

 

 2.01. Basic Term.  The Basic Term of this Agreement shall begin as of the
Designated Date and shall conclude on December 31, 2009.  Thereafter, the
Agreement shall automatically renew as provided in Section 2.02 of the
Agreement.  As of the Designated Date, this Agreement amends and restates the
Original Agreement in its entirety and supersedes the Original Agreement, in all
respects, notwithstanding any provisions to the contrary.

 

2.02. Renewal Term. This Agreement shall automatically remain in full force and
effect for a three (3) year Renewal Term, and for three (3) year Renewal Terms
thereafter, unless terminated as provided in Section 2.03 of the Agreement.

 

2.03. Termination. Customer or SEI may elect to terminate this Agreement on the
last day of the Basic Term or any Renewal Term by notifying the other Party
hereto in writing, not less than one hundred and eighty (180) calendar days
prior to the expiration date.

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

2.04. Early Termination.

 

(A) Early Termination During the Basic Term/Renewal Term – Notice and Buyout
Amount to be Paid.  In the event Customer desires to terminate this Agreement at
any time during the Basic Term or any Renewal Term, Customer may terminate this
Agreement provided:  (1) Customer is not in material breach of this Agreement at
the time such notice of termination is given; (2) Customer gives SEI no less
than [/*/ CONFIDENTIAL TREATMENT REQUESTED] calendar days prior written notice
of such termination (such notice may be referred to as the “Termination
Notice”); and (3) Customer pays the Buyout Amount defined below, at the time
such Termination Notice is given.  In addition, Customer agrees to pay all other
amounts set forth in Section 9.01.2. The “Buyout Amount” means the dollar amount
achieved through the calculations set forth in (1) through (5) below:

 

(1)          the Minimum Monthly TRUST 3000 Core Fee in effect at the time the
Termination Notice is given, plus

 

(2) all other monthly Subsystem fees in effect at the time the Termination
Notice is given; the sum of (1) and (2) shall be multiplied by

 

(3) the number of months remaining on the Basic Term or the Renewal Term, as
applicable; the product of such multiplication shall be present value discounted
(“PVD”) by the amount set forth in (4) below;

 

(4) the PVD shall equal the time value of money for the period of time
commencing when Customer pays the Buyout Amount, continuing until the end of the
Basic Term or Renewal Term, as applicable, (without taking into consideration
any additional Renewal Terms of this Agreement), at an interest rate equal to
the short term Fed Funds rate in effect, in the Wall Street Journal, on the date
such Termination Notice is given.

 

(5) Finally, the amount determined under paragraph (4) shall be multiplied by
the applicable percentage (“Applicable Percentage”) as follows:

 

If the date of the Termination Notice is prior to December 31, 2006, the
Applicable Percentage shall be [/*/ CONFIDENTIAL TREATMENT REQUESTED];

 

If the date of the Termination Notice is between January 1, 2007  and
December 31, 2008, the Applicable Percentage shall be [/*/ CONFIDENTIAL
TREATMENT REQUESTED]; and

 

If the date of the Termination Notice is after December 31, 2008 (including
during any Renewal Term), the Applicable Percentage shall be [/*/ CONFIDENTIAL
TREATMENT REQUESTED].

 

An example of the calculation of the Buyout Amount is provided below:

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement to the contrary, Customer may
terminate certain Subsystems (as specifically identified in Exhibit A) without
terminating the Agreement and without payment of any early termination fee or
Buyout Amount.

 

Payment of the Buyout Amount, and the other amounts specified in Section 9.01.2,
shall be SEI’s sole and exclusive remuneration in connection with Customer’s
exercise of Customer’s termination of the Agreement under this Section 2.04. 
The foregoing is not intended to limit any rights or remedies that SEI may have
for enforcement of Customer’s obligations hereunder.

 

(B) Payment of Buyout Amount if Customer Continues TRUST 3000 System Retrieval.
Notwithstanding anything contained to the contrary in Section (A) above, in the
event Customer terminates this Agreement as provided in Section (A) above, but
Customer desires to continue to use the TRUST 3000 System for retrieval purposes
for a period of time which is equal to, or less than, [/*/ CONFIDENTIAL
TREATMENT REQUESTED] from the effective date of termination, Customer may pay
the Buyout Amount as calculated in Section (A) above, in monthly installments. 
The monthly installments will commence on the effective date of termination, and
continue for each month Customer uses the TRUST 3000 System for retrieval
purposes. Each installment shall equal the Buyout Amount divided by the number
of months which Customer desires to continue to use the TRUST 3000 System for
retrieval. In no event shall the Buyout Amount be prorated for a period of time
greater than [/*/ CONFIDENTIAL TREATMENT REQUESTED] from the effective date of
termination.

 

2.05. Other Grounds for Termination. In addition to termination rights specified
above, the Parties shall have the right to terminate this Agreement as specified
below:

 

(A) Termination for Insolvency. A Party may terminate this Agreement if the
other Party (a) files a voluntary petition in bankruptcy (b) becomes, the
subject of any involuntary petition in bankruptcy or proceedings related to its
liquidation, insolvency, or the appointment of a receiver or similar officer for
it, which proceedings, if involuntary, are not dismissed within ninety (90)
calendar days.

 

(B) Termination for Cause.

 

1)              In the event SEI fails to achieve the Performance Standards set
forth in Exhibit B for [/*/ CONFIDENTIAL TREATMENT REQUESTED] consecutive months
or [/*/ CONFIDENTIAL TREATMENT REQUESTED] months (non-consecutive) in any [/*/
CONFIDENTIAL TREATMENT REQUESTED] month period, Customer shall have the right to
terminate the Agreement provided that Customer shall have given notice to SEI of
its failure

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

to comply with the Performance Standards within thirty (30) calendar days after
any month for which the Performance Standards are not achieved.

 

2)              Customer shall have the right to terminate the Agreement in the
event that the SEI data center is inoperative and SEI is unable to provide the
Trust 3000 Service for [/*/ CONFIDENTIAL TREATMENT REQUESTED] consecutive hours
during any consecutive business days other than due to an event or circumstance
subject to Section 10.05 of this Agreement; provided, however, that SEI will be
deemed to be providing the Trust 3000 Service for purposes hereof if  it has
implemented its then current SEI Disaster Recovery Plan (the current version (as
of the Designated Date) is attached as Exhibit D) in accordance with its terms. 
The foregoing shall not be intended to limit or otherwise affect SEI’s
obligation to provide normal recovery procedures or any other disaster recovery
services as described SEI’s Disaster Recovery Plan.

 

3)              Either SEI or Customer may terminate this Agreement if a Default
of the other Party is not cured during the applicable cure period set forth
below in this Section 2.05 (B)(3). “Default” shall mean a breach by a Party (the
“Breaching Party”) which results in the other Party experiencing a substantial
deprivation of the benefit of this Agreement, provided that such breach, if
curable, is: (i) not cured by the Breaching Party within thirty (30) calendar
days after the Breaching Party has received written notice of such material
breach; or (ii) if the material breach is one that could not reasonably be cured
within thirty (30) calendar days; (y) the failure by the Breaching Party to
adopt, within thirty (30) calendar days after receiving notice of such breach, a
plan to cure such breach within a time period not longer than sixty (60)
calendar days after receipt of such notice of the breach, or (z) the failure by
the Breaching Party to cure such breach within such sixty (60) calendar day
period. The provisions of this Section 2.05 (B)(3)are not intended to limit
Customer’s right to dispute any Fees in accordance with Section 3.03 of this
Agreement.

 

4)              Exercise of Section 2.05 Termination. In order to exercise its
right of termination under this Section 2.05 (hereinafter a “Section 2.05
Termination”), the terminating Party must, within 60 calendar days after the
date that such Party first became aware or reasonably should have become aware
of its right of termination under this Section 2.05, provide the other Party
with written notice (a “Section 2.05 Notice”) specifying the scheduled date on
which the termination of this Agreement is to occur, which date shall not be
less than one hundred eighty (180) calendar days after the date of the
Section 2.05 Notice nor more than one (1) year after the date of the
Section 2.05 Notice; and the terminating Party must not be in material breach of
this Agreement at the time it provides such Section 2.05 Notice.

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

If Customer terminates this Agreement under Section 2.05(B) Customer shall have
no obligation to pay SEI the Buyout Amount, but Customer shall be obligated to
pay the other amounts specified in Section 9.01.2.  If SEI terminates this
Agreement under Section 2.05(B) Customer shall have to pay SEI the Buyout Amount
and the other amounts specified in Section 9.01.2.

 

SECTION 3.  PAYMENT OF FEES AND OTHER EXPENSES

 

3.01. Fees. Customer agrees to pay to SEI the fees specified in Exhibit A, as
such fees may be adjusted from time to time hereunder pursuant to this Agreement
(collectively, the “Fees”). Upon Customer’s request, SEI will provide Customer
with reasonable back-up support for the invoices.

 

3.02. Terms. Customer agrees to pay SEI the Fees in advance for each month
commencing on the first day of the Basic Term (except that activity based fees
will be billed in arrears), each such payment to be due thirty (30) calendar
days after the date of Customer’s receipt of the invoice.  Customer agrees to
pay interest on all amounts past due at the rate of one percent (1%) per month,
if such rate is permitted by law, or otherwise at the highest rate permitted by
law, provided, however, that no interest will be due on amounts disputed by
Customer in good faith and on reasonable grounds.

 

3.03. Disputed Amounts. In the event Customer in good faith disputes all or any
portion of any SEI invoice, Customer shall promptly notify SEI thereof and shall
include in such written notice the amount that Customer so disputes and its
reason for such dispute. Customer shall also pay that portion of any such
invoice that it does not dispute and shall do so within thirty (30) calendar
days after receipt of invoice.  Upon receipt of Customer’s dispute notice, SEI
and Customer will work together in good faith to resolve such dispute in a
prompt and mutually acceptable manner.  Customer will pay any disputed amounts
no later than thirty (30) calendar days after the dispute relative to such
amounts have been resolved.

 

3.04. Taxes.  Customer agrees to pay all state and local sales, use, property or
other taxes (except for any personal property taxes on property SEI’s owns or
leases, for franchise and privilege taxes on SEI’s business, gross receipts
taxes to which SEI is subject, and for income taxes based on SEI’s income),
which may be accessed against SEI or Customer or Customer’s customers with
respect specifically to this Agreement, the Trust 3000 Service or any equipment
provided by SEI hereunder.  At its option, SEI may include such taxes in its
invoices in which event Customer shall pay to SEI the taxes so invoiced.

 

3.05. Adjustment of Fees. At any time after December 31, 2004, SEI may increase
the Fees set forth in Exhibit A hereto, provided that SEI provides Customer no
less than sixty (60) calendar days advance written notice of such increase (“Fee
Increase Notification”), in an amount not to exceed the lesser of: (i) [/*/
CONFIDENTIAL TREATMENT REQUESTED] percent ([/*/ CONFIDENTIAL TREATMENT

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

REQUESTED]%); or (ii) the percentage increase in the CPI since the Designated
Date, with respect to the first increase, and since the date of the last
increase, with respect to the second and any subsequent increases (the “CPI
Percentage Increase”); provided, however, in the event the CPI Percentage
Increase is greater than [/*/ CONFIDENTIAL TREATMENT REQUESTED] percent ([/*/
CONFIDENTIAL TREATMENT REQUESTED]%), the amount of the excess of the CPI
Percentage Increase over [/*/ CONFIDENTIAL TREATMENT REQUESTED] percent ([/*/
CONFIDENTIAL TREATMENT REQUESTED]%) may be applied to increase the fees payable
hereunder in any subsequent year to the extent the CPI Percentage Increase in
such year is less than [/*/ CONFIDENTIAL TREATMENT REQUESTED] percent ([/*/
CONFIDENTIAL TREATMENT REQUESTED]%).  In no event shall there be more than one
increase in any [/*/ CONFIDENTIAL TREATMENT REQUESTED] period.  As used herein,
the term “CPI” means the Unadjusted Consumer Price Index, as published in the
Summary Data from the Consumer Price Index News Release by the Bureau of Labor
Statistics, U.S. Department of Labor, For All Urban Consumers (CPI-U).  In the
event the Bureau of Labor Statistics stops publishing the CPI or substantially
changes its content and format, Customer and SEI will substitute another
comparable index published at least annually by a mutually agreeable source.

 

Notwithstanding the foregoing, SEI will not increase the Fees, as set forth
above, during the period from [/*/ CONFIDENTIAL TREATMENT REQUESTED] through
[/*/ CONFIDENTIAL TREATMENT REQUESTED].  However, during this period, SEI may
send out a Fee Increase Notification that may provide for an increase in the
Fees which will take effect after [/*/ CONFIDENTIAL TREATMENT REQUESTED]. 
Further, with respect to the first adjustment effective after [/*/ CONFIDENTIAL
TREATMENT REQUESTED], such adjustment shall not exceed the lesser of: (i) [/*/
CONFIDENTIAL TREATMENT REQUESTED] percent ([/*/ CONFIDENTIAL TREATMENT
REQUESTED]%); or (ii) the percentage increase in the CPI since [/*/ CONFIDENTIAL
TREATMENT REQUESTED].

 

Notwithstanding the above, SEI may at any time upon no less than sixty (60)
calendar days written notice increase the Fees applicable to telecommunication
services and other Third Party Services indicated on Exhibit A attached hereto
provided, however, that (1) such increases shall not exceed the corresponding
percentage fee increase to SEI from the applicable Third Party Vendors; and
(2) Customer will be permitted to terminate a Third Party Service, without
payment of any early termination fees related to such terminated Third Party
Service(s) , if the increase for such Third Party Service exceeds [/*/
CONFIDENTIAL TREATMENT REQUESTED] percent ([/*/ CONFIDENTIAL TREATMENT
REQUESTED]%) in any calendar year.  In order to so terminate a Third Party
Service, Customer must provide written notice to SEI of its intent to terminate
the applicable Third Party Service within ninety (90) calendar days after
receiving notice of the Third Party Service price increase from SEI that caused
the increase to exceed such [/*/ CONFIDENTIAL TREATMENT REQUESTED]% threshold.

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

3.06. Renegotiation of Fees upon Significant Loss of Trust Accounts. In the
event during the term of this Agreement, Customer’s trust accounts shall decline
in an amount equal to or greater than [/*/ CONFIDENTIAL TREATMENT REQUESTED]
percent ([/*/ CONFIDENTIAL TREATMENT REQUESTED]%) less than those trust accounts
levels existing as of the Designated Date, and providing such decline in
accounts is not due to a sale or other transfer of accounts, then in such event,
upon written request of Customer, SEI agrees to discuss in good faith with
Customer an adjustment of the Fees payable pursuant to Exhibit A attached
hereto.  It is understood that such discussion shall not be intended as an
obligation for SEI to reduce the Fees (and that any such reduction in accounts
could actually result in the increase in certain Fees and the decrease of other
Fees), but rather an obligation to engage in good faith discussions.  In no
event shall SEI have any to engage in any such negotiations more than one
(1) time during the term of this Agreement.  The foregoing shall not be
construed to permit Customer to circumvent or reduce Customer’s obligations with
respect to a Termination for Convenience.

 

SECTION 4.  COVENANTS OF CUSTOMER

 

4.01 Limitations on Use of TRUST 3000 Service.

 

4.01.01            Customer agrees that it shall not permit the Trust 3000
Service to be used by or for any person or entity, or for the accounts of any
person or entity, except for Customer, its Affiliates (domiciled in the United
States or Canada only) or custody clients of Customer (domiciled in the United
States or Canada) (collectively, the Affiliates and custody clients of Customer
may be referred to as “Customer Customers”).  In connection with its receipt of
Services, each of the Customer Customers shall observe and comply with, and
Customer shall be responsible for such observance and compliance, all of the
applicable provisions of this Agreement to be observed and performed by Customer
in connection with the receipt of services hereunder (other than the obligation
to pay Fees and indemnification obligations, which shall remain the obligations
of Customer), and each of Customer Customers shall be deemed to have accepted
this obligation by its receipt of services hereunder.

 

4.01.02            In the event that Customer or any Customer Customers acquire
additional accounts, as a result of a merger, stock acquisition, purchase or
other transaction, Customer may use the Trust 3000 Service for such acquired
accounts, further provided such acquired accounts have substantially similar
processing characteristics as the accounts being processed under this Agreement
at the time of such acquisition and that such acquired accounts will be
processed on the same database as Customer’s

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

other Accounts, it being understood that to the extent that conversion services
are required to be performed by SEI, Customer shall pay SEI for such services.
If such acquired accounts do not have substantially similar processing
characteristics as the accounts being processed under this Agreement at the time
of such acquisition, Customer and/or Customer Customers may use the Trust 3000
Service in connection with such accounts; provided, however, appropriate
adjustments are made to the provisions of this Agreement, to reflect, among
other things, the conversion of such acquired accounts to the TRUST 3000 System,
the conversion fee associated with the conversion of such accounts, and any
significant differences between the processing characteristics of such acquired
accounts and the previously existing Accounts.  “Affiliate” is any company which
controls, is controlled by, or under common control with, a Party, and “control”
is defined as owning 50% or more of such entity.  The parties agree to discuss
in good faith and make mutually agreed upon modifications to the Performance
Standards to reflect any adverse impact to the Performance Standards caused, or
anticipated to be caused, by the addition of such acquired accounts.

 

4.02. Customer represents and warrants to SEIIC and SEI that after reasonable
inquiry, it (i) is not aware of any default by either SEIIC or Customer of any
the terms, conditions or provisions of the Original Agreement and (ii) has no
claim against SEIIC and SEI under the Original Agreement.

 

4.03. INTENTIONALLY OMITTED

 

4.04. INTENTIONALLY OMITTED

 

4.05. Limitation of Use of Materials. Customer shall not copy or reproduce or
furnish to others, in any manner, any manuals, user documentation or other
materials provided by SEI to Customer under this Agreement except for copies
made by Customer solely for its internal use and the use by Customer’s Customers
to the extent permitted by Section 4.01.

 

4.06. Customer Data.  Customer shall be solely responsible for the accuracy and
completeness of any data or other information provided by or on behalf of
Customer to SEI pursuant to this Agreement, and for the correctness of the
format in which the data or other information is presented.

 

4.07. Copyright Notices.  Customer agrees to preserve any copyright and trade
secret notices of SEI on materials where such notices appear.

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

4.08. Proprietary Rights. Customer agrees and acknowledges that:  the TRUST 3000
System, the TRUST 3000 Service and related documentation, together with all
other data and materials, all software codes, trade secrets, design concepts,
discoveries, ideas, enhancements, improvements and inventions related thereto
(“Proprietary Information”) supplied by SEI to Customer pursuant to this
Agreement:  (i) are the exclusive property of SEI and shall remain so; (ii) are
confidential and proprietary trade secrets of SEI, protected by law, and of
substantial value to SEI, and may not  be used or disclosed without the written
consent of SEI, except as contemplated by the terms of this Agreement.

 

SECTION 5.  COVENANTS OF SEI

 

5.01 Confidentiality of Customer Data.

 

SEI shall have access to Customer Data solely to the extent SEI requires such
access to such data to provide the Trust 3000 Service. “Customer Data” shall
mean, in or on any media or form of any kind: (i) all data and summarized data
related to Customer and Customer’s Customers that is entered into software or
equipment on behalf of Customer and Customer’s Customers and all data derived
from such data (regardless of whether or not owned by Customer, generated or
compiled by Customer, and including any such data on any deconversion tapes
provided to Customer), and (ii) all other Customer-owned records, data, data
files, input materials, reports, forms, and other such items that may be
received, computed, processed, or stored by SEI, or by any of its
subcontractors, in the performance of the Trust 3000 Service under this
Agreement.  SEI may only access and process Customer Data in connection herewith
or as directed by Customer in writing and may not otherwise modify Customer
Data, merge it with other data, commercially exploit it, or otherwise use such
data, other than as specified herein or as directed by Customer in writing.  SEI
understands and agrees that nothing contained in this Agreement shall affect any
ownership right, title, or interest in Customer Data and Customer owns all
copyright, trademark, trade secrets, and other proprietary rights in the
Customer Data.

 

SEI agrees that all copyrightable aspects of such Customer Data shall be
considered “work made for hire” within the meaning of the Copyright Act of 1976,
as amended.  SEI hereby assigns to Customer exclusively all right, title, and
interest in and to the Customer Data and to all copyright or other proprietary
rights therein that it may obtain, without further consideration, free from any
claim, lien for balance due, or rights of retention thereto on the part of SEI. 
SEI also acknowledges that the Parties do not intend SEI to be a joint author of
the Customer Data within the meaning of the Copyright Act of 1976, as amended,
and that in no event shall SEI be deemed a joint author thereof.

 

SEI agrees to keep the Customer Data free and clear of all liens and
encumbrances.  SEI shall notify Customer promptly of the unauthorized
possession, use or knowledge of Customer’s Data, or any other Confidential
Information of Customer.

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

5.02. Security Precautions.

 

5.02.1 SEI agrees to provide and take security precautions so that access to the
data stored in the TRUST 3000 System by Customer is available only to persons
utilizing the user numbers and passwords assigned to Customer.

 

5.02.2 SEI further agrees to follow file, safekeeping, and backup procedures
that may be required of SEI by law or rule or regulation of the Federal Deposit
Insurance Corporation or the Comptroller of the Currency, or that are standard
in the data processing industry for services similar to those provided by SEI.

 

5.03. Access by Customer.  SEI agrees to grant the internal auditors of Customer
and other personnel authorized by Customer reasonable access to SEI’s
facilities, and to books and records related to the provision of services
contemplated by this Agreement.  SEI agrees to grant federal and other
governmental and banking agencies, when required by law or authorized by
Customer, access to records of Customer held by SEI.

 

5.04. SEI’s Right to Make Changes. In order to improve the quality of service to
Customer, SEI reserves the right to make changes at any time in rules of
operation, Customer identification procedures, and type of terminal equipment
used or to be used in the TRUST 3000 System, provided that no such changes shall
reduce the functionality of the system or shall conflict with or make
inconsistent any of the terms or provisions of this Agreement.  SEI will give
Customer reasonable advance notice of any such change.

 

5.05. Save of Customer Data. SEI will prepare and preserve magnetic tapes
containing Customer’s complete data base (the “Save Tapes”) to protect Customer
from the loss of data in event of fire or other event which destroys data kept
at SEI’s data center.  The Save Tapes will include daily tapes, end of month
tapes and end of year tapes, as set forth on Exhibit C. SEI shall deliver the
Save Tapes to a location other than SEI’s data center.  SEI will have no
responsibility for furnishing Customer Save Tapes in addition to those so made. 
SEI shall have no obligation to retain any Save Tape whose data has been
incorporated into a later Save Tape.

 

In addition, SEI shall perform back-ups of Customer’s complete data bases at
least daily to facilitate efficient recovery of Customer’s data should
processing problems occur at SEI’s Data Center.  These daily backups shall be
stored in a manner as SEI determines is appropriate to provide timely recovery
of data lost at the data center.

 

5.06. Legislative Enhancements. Modifications required to be made to the TRUST
3000 Service in order to comply with changes in federal banking laws or
regulations will be made available to Customer.  Each such change shall be made
and implemented as soon as practicable, and in any event by such time as the
change may be necessary as required by law.  The development of new software
modules or major changes to existing software modules required to comply with
federal laws or regulations will be made available to Customer at a price equal
to the total time and materials

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

required to implement such additions prorated on an equitable basis among all
affected TRUST 3000 customers.  SEI shall charge Customer a pro-rata portion of
the costs incurred by SEI for the development and implementation of such
additions based on the number of accounts subject to this Agreement, relative to
the total number of accounts processed by SEI for other customers of SEI that
are affected by such additions.  To the extent modifications are required to
comply with Securities and Exchange Commission Regulations that do not apply to
SEI’s Customer base in general, SEI will use reasonable efforts in good faith to
make such modifications by such time as they may be required by law or
regulation provided Customer shall have given SEI prompt notification of the
need for such modification and provided Customer shall have agreed to pay the
cost thereof.

 

5.07. Third Party Services. SEI agrees to provide to Customer services from
external third party sources (“Third Party Services”).  Such Third Party
Services, if any, are referenced in Exhibit A. SEI warrants and represents that
it has obtained from such third party vendors (“Third Party Vendors”) the rights
to provide such Third Party Services to Customer.  To the extent that any such
Third Party Services are provided to Customer hereunder, Customer agrees that
such Third Party Services are proprietary to the Third Party Vendors; such Third
Party Services are provided by the Third Party Vendors on an “AS IS WITH ALL
FAULTS” basis for Customer’s internal use and as normally required on
statements, reports, screens and other documents necessary to support Customer’s
Customers and shall not be redistributed to other third parties; the Third Party
Vendors MAKE NO WARRANTIES, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY,
FITNESS, OR ANY OTHER MATTER with respect to such Third Party Services; and the
Third Party Vendors shall not be liable for any damages suffered by Customer in
the use of such Third Party Services, including liability for any incidental,
consequential or similar damages.  Notwithstanding the foregoing, if any Third
Party Vendor fails to provide the Third Party Services to be provided by such
Third Party Vendor, SEI shall (1) assert any claims that it may have against
such Third Party Vendor under SEI’s agreement with such Third Party Vendor with
respect to such failure (and any recovery related to such claim shall inure to
Customer), and (2) use commercially reasonable efforts to cause such Third Party
Vendor to perform the applicable Third Party Services.

 

SEI shall indemnify, defend, and hold the Customer harmless from and against any
and all claims, losses and liabilities that are related to any claim by any
Third Party Vendor that is based upon an alleged breach by SEI of any agreement
with that Third Party Vendor, except to the extent such breach arises out of
Customer’s breach of this Agreement.  Customer shall indemnify, defend, and hold
SEI harmless from and against any and all claims, losses and liabilities that
are related to any such claim to the extent such breach arises out of Customer’s
breach of this Agreement.  Each of the Parties shall comply with the
indemnification procedures set forth in Section 10.13 of this Agreement.

 

It is further understood and agreed that access to any Third Party Service may
be withdrawn by SEI upon termination of SEI’s right to redistribute specific
product

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

offerings by such Third Party Vendors.  SEI shall promptly notify Customer of
any product offerings to be withdrawn or any significant change in any product
once such withdrawal or change is known by SEI, and SEI shall make an
appropriate adjustment to the Fees to reflect any such withdrawal of any Third
Party Service by SEI.

 

5.08. Insurance. SEI shall carry an employee fidelity bond and EDP errors and
omissions insurance and miscellaneous professional liability insurance at levels
not less than [/*/ CONFIDENTIAL TREATMENT REQUESTED] per incident with
reasonable deductibles. SEI shall procure the commercial general liability
insurance that provides limits of not less than [/*/ CONFIDENTIAL TREATMENT
REQUESTED] ($[/*/ CONFIDENTIAL TREATMENT REQUESTED]).  The commercial general
liability policy shall include the following coverage: (i) premises and
operations; (ii) products/completed operations; (iii) contractual liability;
(iv) personal injury and advertising injury liability; and (v) severability of
interest clause.

 

SEI shall maintain a policy of workers’ compensation coverage for no less than
the minimum statutory amount required for the State or States in which SEI
employees are performing Trust 3000 Service on Customer’s behalf, and employers’
liability coverage for not less than [/*/ CONFIDENTIAL TREATMENT REQUESTED]
Dollars ($[/*/ CONFIDENTIAL TREATMENT REQUESTED]) per occurrence for all
employees of SEI engaged in the performance of Services under this Agreement.

 

5.09. Disaster Recovery. SEI agrees to provide disaster recover service to
enable Customer to resume processing capabilities in the event of a disaster at
SEI’s data processing facility.  The timeframe for recovery, the processing
levels and the other disaster recovery services provided by SEI will be in
accordance with the then current SEI Disaster Recovery Plan.  A copy of the
current version of the Client’s Copy of the SEI Disaster Recovery Plan is
attached as Exhibit D. SEI shall provide Customer with an updated copy of the
Client’s Copy of the SEI Disaster Recovery Plan promptly after any material
changes to the Disaster Recovery Plan or upon Customer’s request.  SEI shall not
modify the Disaster Recovery Plan so as to reduce in any significant way, the
benefits and protections provided to Customer under such Disaster Recovery Plan
as of the Designated Date.   SEI shall provide such disaster recovery services
at all times without regard to any Force Majeure Event (except to the extent and
only to the extent that a Force Majeure Event also impacts the disaster recovery
plan).

 

5.10 Client’s Customers. In addition to SEI’s obligations with respect to the
treatment of Customer’s Confidential Information contained in Section 6 of this
Agreement, SEI agrees that it shall not use any of Customer Data or any
Confidential Information of Customer to solicit as direct customers of SEI any
of Customer’s customers.

 

SECTION 6.  CONFIDENTIALITY/PROPRIETARY INFORMATION

 

6.01 Confidential Information. “Confidential Information” means (i) with respect
to

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Customer, all Customer Data; (ii) with respect to SEI, the Proprietary
Information and the provisions of this Agreement; and (iii) with respect to each
Party, any of the Disclosing Party’s proprietary or confidential information
including, without limitation, technical data; trade secrets; know-how; business
processes; product plans; product designs; service plans; services; customer
lists and customers; markets; software; developments; inventions; processes;
formulas; technology; designs; drawings; and marketing, distribution or sales
methods and SEI Systems; sales and profit figures or other financial information
that is disclosed, directly or indirectly, to a Party (in such capacity the
“Recipient”) by or on behalf of the other Party (in such capacity, the
“Disclosing Party”), whether in writing, orally or by other means and whether or
not such information is marked as confidential.  However, “Confidential
Information” does not include any of the information that: (i) prior to
disclosure hereunder by the Disclosing Party, was generally known to the public;
(ii) after disclosure hereunder by the Disclosing Party, becomes known to the
public through no act or omission of the Recipient or any of its representatives
(iii) the Recipient can demonstrate by written records was previously known by
it or was independently developed by or for it without use of the Confidential
Information; or (iv) is, or becomes available to the Recipient on a
non-confidential basis from another Person that, to the Recipient’s knowledge,
is not prohibited from disclosing such information to the Recipient by a legal,
contractual or fiduciary obligation to the Disclosing Party.

 

6.02 Non-Disclosure Obligations. All Confidential Information of a Disclosing
Party shall be held in confidence by the Recipient, to the same extent, and in
at least the same manner, as the Recipient protects its own confidential and
proprietary information of a similar nature, which shall in no event be less
than a commercially reasonable standard of care.  Except as specifically
permitted by this Agreement the Recipient shall not disclose, publish, release,
transfer, or otherwise make available, any Confidential Information of the
Disclosing Party, in any form to, or for the use or benefit of, any Person,
without the Disclosing Party’s consent.

 

6.03 Permitted Use and Disclosure. Notwithstanding the foregoing, the Recipient
shall be permitted to use and to disclose the Disclosing Party’s Confidential
Information to its officers, agents, subcontractors and employees (collectively,
the “Permitted Employees and Consultants” who have agreed in writing to maintain
the confidentiality of the Confidential Information, to the extent that such use
and disclosure is necessary or appropriate for the performance of the
Recipient’s obligations under this Agreement and/or as needed to conduct
Recipient’s business.  The obligations contained in this Section 6 shall not
restrict any disclosure by any Recipient as required by any applicable law, or
by order of any court or government agency; provided that to the extent
reasonably possible (and so long as not prohibited by law) such Recipient gives
prompt notice to the Disclosing Party of such order, such that the Disclosing
Party may (i) interpose an objection to such disclosure, (ii) take action to
assure confidential handling of the Confidential Information, or (iii) take such
other action as it deems appropriate to protect the Confidential Information.

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

6.04 Additional Obligations of Customer.

 

Customer shall not use any of SEI’s Confidential Information to create or
attempt to create, nor permit others to create or attempt to create, in whole or
in part, the Trust 3000 System. In addition, Customer agrees to preserve any
copyright and trade secret notices of SEI on materials where such notices
appear.  Customer shall immediately notify SEI of the unauthorized possession,
use or knowledge of any item supplied to Customer pursuant to this Agreement.

 

Customer shall not copy or reproduce in any manner any manuals, user
documentation or other materials provided by SEI to Customer under this
Agreement except for copies made by Customer solely for its internal use by
Permitted Employees and Consultants.

 

6.05 Compliance with Gramm-Leach-Bliley Act. In connection with the activities
contemplated by this Agreement, each Party shall comply with all applicable
provisions of the Gramm-Leach-Bliley Act (as such Act may be amended from time
to time), including, without limitation, applicable provisions regarding the
sharing or disclosure of Nonpublic Personal Information (as such term is defined
in the Gramm-Leach-Bliley Act).

 

6.06 Unauthorized Acts.  In the event of any unauthorized use or disclosure by
the Recipient of any Confidential Information of the Disclosing Party, the
Recipient shall promptly (i) notify the Disclosing Party of the unauthorized use
or disclosure; (ii) take all reasonable actions to limit the adverse effect on
the Disclosing Party of such unauthorized use or disclosure; and (iii) take all
reasonable action to protect against a recurrence of the unauthorized use or
disclosure.

 

6.07 Return of Confidential Information. Upon the written request of the
Disclosing Party after the termination of this Agreement, the Recipient shall,
at the option of the Recipient, return or destroy all Confidential Information
of the Disclosing Party that is then in the possession or control of the
Disclosing Party, provided, however, the Recipient may retain such Confidential
Information of the Disclosing Party as may be necessary or appropriate for the
Recipient to comply with reasonable legal, accounting, regulatory and archival
concerns.  Notwithstanding the foregoing, SEI shall have no obligation to return
or destroy Confidential Information of

 

Customer that resides on the Trust3000 System or in save tapes of SEI.  Upon the
Disclosing Party’s written request, the Recipient shall promptly certify in
writing its compliance with this Section 6.07.

 

6.08 Equitable Relief. Each Party acknowledges that the unauthorized disclosure
of the Disclosing Party’s Confidential Information may cause irreparable injury
to the Disclosing Party and that, in the event of a violation or threatened
violation of any

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

obligations of the Recipient regarding such Confidential Information, the
Disclosing Party may have no adequate remedy at law. In such event, the
Disclosing Party shall be entitled to seek enforcement of each such obligation
by temporary or permanent injunctive, or mandatory relief obtained in any court
of competent jurisdiction, without the necessity of the posting of any bond or
other security, and without prejudice to any other rights and remedies which may
be available to the Disclosing Party at law or in equity.

 

SECTION 7.  WARRANTY

 

7.01. Warranty. SEI hereby warrants that it owns the TRUST 3000 System and has
all the necessary authority to enter into this Agreement and provide the Trust
3000 Service described herein.  SEI also warrants that the TRUST 3000 System
will perform substantially as described in the Users Manuals for the functions
specified on Exhibit A.

 

Except as expressly stated herein, SEI MAKES NO OTHER WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE TRUST 3000 SYSTEM OR THE TRUST 3000 SERVICE OR ANY
SERVICE PROVIDED HEREUNDER, ITS MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

 

7.02 Remedy for Breach. SEI hereby indemnifies and agrees to hold harmless and
defend Customer from any claims brought against Customer based upon a defect in
SEI’s title to, or power to grant Customer the use of, the Trust 3000 Service or
any trademark, copyright, or patent infringement with respect to the Trust 3000
Service except to the extent such breach arises out of Customer’s breach of this
Agreement.  Customer shall indemnify, defend, and hold SEI harmless from and
against any and all claims, losses and liabilities that are related to any such
claim to the extent such breach arises out of Customer’s breach of this
Agreement.  Each of the Parties shall comply with the indemnification procedures
set forth in Section 10.13 of this Agreement.

 

7.03 Custom Enhancements or Modifications to the Trust 3000 Service.

 

7.03.1                  Subject to the limitations set forth below and the
notice, control, cooperation and limitations contained in Section 10.13, SEI
will indemnify and hold harmless Customer and defend at SEI’s sole expense, and,
at its option, may contest and/or settle, any claim, suit, or proceeding brought
against Customer to the extent that it is based on an assertion that any custom
enhancements or modifications to the TRUST 3000 Service performed by SEI (or
SEI’s delegate) on behalf of Customer (collectively such enhancements and
modifications may be referred to as “Custom Enhancement/Work”) infringes any
United States patent, or copyright, or infringes on any trade secret or
proprietary right, of any third party.  Should any Custom Enhancement/Work
become the subject of any such claim, suit, or proceeding, SEI shall have

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

the right, at SEI’s option and expense (i) promptly procure for Customer the
right to continue using the Custom Enhancement/Work; or (ii) promptly replace or
modify the Custom Enhancement/Work with a non-infringing version of Custom
Enhancement/Work with substantially equivalent function and performance. If
neither such option is available to SEI on commercially reasonable terms, then
SEI may terminate the services that are the subject of such claim, suit, or
proceeding and make an appropriate reduction in Fees payable hereunder. The
remedies set forth in this Section 7.03.1, together with SEI’s indemnification
obligations under this Section 7.03.1, shall be Customer’s sole and exclusive
remedies with respect to any claims that any Custom Enhancement/Work, infringes
or misappropriates any third-party intellectual property right.

 

7.03.2                  Notwithstanding the provisions of Section 7.03.1, and
subject to the notice, control, cooperation and limitations contained in
Section 10.13, Customer will indemnify and hold harmless SEI, and defend at
Customer’s sole expense, and, at its option, may contest and/or settle, any
claim, suit, or proceeding brought against SEI or Customer (and SEI will not be
obligated to defend or settle and will not be liable for any related expenses or
costs) to the extent any suit or proceeding results from: (i) SEI’s compliance
with Customer’s design, content, specifications or instructions;
(ii) modification of the Custom Enhancement/Work by a party other than SEI who
is not working at or under SEI’s direction; or (iii) the use of the Custom
Enhancement/Work or any part thereof furnished hereunder in combination with any
other software or product, other than the Trust3000 Service, where the
infringement would not have occurred but for such combination.

 

7.03.3                  Each of the Parties shall comply with the
indemnification procedures set forth in Section 10.13 of this Agreement.

 

7.03.4                  All references to the “Trust 3000 Services Agreement” in
any Work Authorization(s) executed after the date of this Agreement, shall mean
this Agreement, as this Agreement may be amended from time to time.

 

7.03.5                  With respect to suspension or termination of any project
covered by a Work Authorization, notwithstanding anything contained in any Work
Authorization to the contrary, it is understood that SEI shall have the right to
re-estimate the costs associated with the project covered by such Work
Authorization, if work on such project is

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

resumed after 60 days from the date Customer made the election to suspend the
work (unless a shorter period of time is indicated in the applicable Work
Authorization).  In addition, it is understood that if work is terminated under
any Work Authorization, SEI will only bill Customer for work that has actually
been performed through the date that work was terminated, plus any applicable
travel and living expenses (if applicable).

 

7.03.6                  In the event that Customer terminates work on a project
covered by a Work Authorization due solely to SEI’s uncured material breach of
this Agreement or the applicable Work Authorization, Customer reserves the right
to dispute payment of SEI’s fees due under such Work Authorization.

 

SECTION 8.  LIMITATION OF LIABILITY

 

8.01         Except as otherwise provided below in this Section 8, the
cumulative liability of each Party hereunder for all claims relating to this
Agreement, shall be limited to (a) monetary damages not to exceed the amount of
[/*/ CONFIDENTIAL TREATMENT REQUESTED] payable hereunder, and, in addition, with
respect to SEI, the correction, re-creation, or restoration of any incorrect,
missing, incomplete, or unreadable reports.

 

8.02         SEI shall have no liability for errors, omissions or malfunctions
in SOUCE 3000, the transmission of SOURCE 3000 and any user manuals and
documentation associated with SOURCE 3000 other than its obligation, upon
receipt of notice from Customer, to endeavor to correct any such errors,
omissions or malfunctions.  SEI shall have no liability for temporary delays,
breakdowns or interruptions in SOURCE 3000, howsoever caused.  Customer’s
exclusive remedy, and SEI’s entire liability, for direct damages incurred by
Customer for any and all causes relating to Source 3000, whether for breach of
this Agreement, negligence, or otherwise, shall in the aggregate not exceed [/*/
CONFIDENTIAL TREATMENT REQUESTED] average billing to Customer over the [/*/
CONFIDENTIAL TREATMENT REQUESTED] months preceding the month in which the damage
or injury is alleged to have occurred, but if Customer has not utilized SOURCE
3000 for [/*/ CONFIDENTIAL TREATMENT REQUESTED] months preceding such date, then
over such fewer number of preceding months that Customer has utilized SOURCE
3000.

 

8.03         THE FOREGOING LIMITATIONS SHALL NOT APPLY TO: (A) LOSSES SUBJECT TO
INDEMNIFICATION UNDER THIS AGREEMENT, (B) LIABILITY ARISING AS A RESULT OF A
FAILURE TO COMPLY WITH THE CONFIDENTIALITY OBLIGATIONS CONTAINED IN THIS
AGREEMENT, (C) CUSTOMER’S FAILURE TO PAY ANY AMOUNTS DUE OR OWING UNDER

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT, (D) ANY DAMAGES FOR BODILY INJURY (INCLUDING DEATH) AND DAMAGES
TO REAL PROPERTY FOR WHICH A PARTY IS LEGALLY LIABLE, (E) LOSSES ARISING FROM A
PARTY’S WILLFUL MISCONDUCT.

 

8.04 IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL, INDIRECT,
SPECIAL, PUNITIVE, CONSEQUENTIAL OR SIMILAR DAMAGES OF ANY KIND, INCLUDING,
WITHOUT LIMITATION, LOSS OF PROFITS, LOSS OF BUSINESS OR INTERRUPTION OF
BUSINESS, WHETHER SUCH LIABILITY IS PREDICATED ON CONTRACT, STRICT LIABILITY OR
ANY OTHER THEORY.

 

Notwithstanding anything in this Agreement to the contrary, the following shall
be considered direct damages and neither Party shall assert that they are
indirect, incidental, special, or consequential damages or lost profits: [/*/
CONFIDENTIAL TREATMENT REQUESTED].  The intention of the foregoing is to avoid
any doubt on how those types of damages should be classified under this
Agreement.  However, the foregoing is not intended to be exclusive or
exhaustive.

 

SECTION 9.  TERMINATION

 

9.01 Obligations Upon Expiration or Termination of Agreement.

 

9.01.1 Deconversion Services.

 

Upon Customer’s request in connection with the expiration or termination of this
Agreement under Section 2, SEI will provide Customer with the deconversion
services described on Exhibit E and Customer will pay to SEI the fees for such
services as set forth on Exhibit E. All such amounts to be due thirty (30)
calendar days after the date of Customer’s receipt of the invoice.  Customer
agrees to pay interest on all amounts past due at the rate of one percent (1%)
per month, if such rate is permitted by law, or otherwise at the highest rate
permitted by law, provided, however, that no interest will be due on amounts
disputed by Customer in good faith and on reasonable grounds.

 

9.01.2 Payment of Fees.

 

In addition to any Buyout Amount that may be payable to SEI under this
Agreement, Customer shall pay SEI (A) the Fees for products and services
provided prior to the effective date of expiration or termination; (B) any
termination fees imposed on SEI by third parties to the extent directly relating
to such termination (except in the event of a termination under Section 2.03 or
a termination by Customer under 2.05, in which case

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Customer shall not have to pay for any termination fees imposed on SEI by Third
Party Vendors to the extent directly relating to such termination); and (C) any
fees for deconversion or other post-termination services which Customer may
request and SEI may provide including those specified in Section 2.04 B (post
termination TRUST 3000 System Retrieval), this Section 9, and Exhibit E. All
such amounts to be due thirty (30) calendar days after the date of Customer’s
receipt of the invoice.

 

Customer agrees to pay interest on all amounts past due at the rate of one
percent (1%) per month, if such rate is permitted by law, or otherwise at the
highest rate permitted by law, provided, however, that no interest will be due
on amounts disputed by Customer in good faith and on reasonable grounds.

 

In addition, Customer will be obligated to reimburse SEI for any charges for
telecommunication services and other third-party provided services as referenced
in Exhibit A incurred by SEI on Customer’s behalf with respect to services
provided prior to the termination of this Agreement.   Customer acknowledges
that there is a time lag between the time that certain services are provided
until the time that SEI bills for such services, and that SEI invoices certain
of such services up to ninety (90) calendar days after the date services are
provided.

 

9.01.3 Return of Confidential Information.

 

The Parties shall comply with the provisions of Section 6.07 of this Agreement
in connection with the return of Confidential Information of the other Party.

 

SECTION 10.  GENERAL PROVISIONS

 

10.01 Notice. Except as expressly otherwise stated herein, all notices,
requests, consents, approvals, or other communications provided for, or given
under, this Agreement, shall be in writing and shall be deemed to have been duly
given and received (a) when delivered personally, or (b) if delivered by a
reputable commercial overnight carrier (e.g., Federal Express), one business day
after delivery to such carrier, or (c) if delivered by certified or registered
U.S. mail, postage prepaid and return receipt requested, seven business days
after mailing; in each case sent to the Party to be notified at the address for
such Party set forth below, or at such other address of which such Party has
provided notice in accordance with the provisions of this Section:

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Notices to Customer shall be addressed as follows:

 

Investors Bank & Trust Company
200 Clarendon Street
Boston, MA 02117
Attention: Senior Director, Institutional Custody

 

with a copy to the attention of Customer’s General Counsel addressed as follows:

 

Investors Bank & Trust Company
200 Clarendon Street
Boston, MA 02117
Attention: General Counsel

 

Notices to SEI shall be addressed as follows:

 

SEI Global Services, Inc.

One Freedom Valley Drive
Oaks, PA 19456
Attention: Vice President, National Bank Marketing

 

with a copy to the attention of Customer’s General Counsel addressed as follows:

 

SEI Global Services, Inc.
One Freedom Valley Drive
Oaks, PA 19456
Attention: General Counsel

 

10.02. Counterparts. This Agreement may be executed in any number of
counterparts and any Party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument.  This Agreement shall become binding when one or more counterparts
taken together shall have been executed and delivered by the parties.  It shall
not be necessary in making proof of this Agreement or any other counterparts
hereof to product or account for any of the other counterparts.

 

10.03. Agreement for Sole Benefit of SEI and Customer. This Agreement is for the
sole and exclusive benefit of SEI and Customer and shall not be deemed to be for
the direct or indirect benefit of the clients or customers of Customer.  The
clients or customers of Customer shall not be deemed to be third party
beneficiaries of this Agreement or have any other contractual relationship with
SEI by reason of this

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Agreement, and each Party hereto agrees to indemnify and hold harmless the other
Party from any claims of its customers against the other Party including any
attendant expenses and reasonable attorneys’ fees, based on this Agreement or
the services provided hereunder.

 

10.04. Assignment. Customer shall have the right to assign or delegate all or
part of its rights, responsibilities or duties hereunder to any wholly-owned
direct or indirect subsidiary of Investors Financial Services Corp. upon the
provision of notice to SEI, but no such assignment shall relieve Customer of its
obligations under this Agreement.  Such assignment shall be valid only so long
as the assignee or delegatee remains a wholly-owned subsidiary of Investors
Financial Services Corp.  In addition to its rights under Sections 1.01 and
5.07, SEI shall have the right to assign or delegate all or part of its rights,
responsibilities, or duties hereunder to SEI Investments Company or any
wholly-owned direct or indirect subsidiary of SEI Investments Company, upon the
provision of prior written notice to Customer, but no such assignment shall
relieve SEI of its obligations under this Agreement.  Such assignment or
delegation will be valid only so long as the assignee or delegatee remains a
wholly-owned direct or indirect subsidiary of SEI Investments Company.  Any
other assignment or delegation (including, without limitation, any assignment,
transfer, or delegation by operation of law in connection with a merger or
otherwise) by either Party hereto shall require the prior written approval of
the other Party hereto (which shall not be unreasonably withheld or delayed),
other than an assignment by SEI of the contract rights to receive payments for
collateral security.

 

10.05. Force Majeure. If a Force Majeure Event is the material contributing
cause of a Party’s failure to perform any of its obligations hereunder (other
than the obligation to pay for any amounts owed), such obligations, after
notification by such Party to the other Party, shall be deemed suspended to the
extent such obligations are directly affected by such Force Majeure Event, until
the Force Majeure Event has ended and a reasonable period of time for overcoming
the effects thereof has passed; provided, however, that if a Force Majeure Event
results in SEI being unable to perform during any extended period any or all of
the Trust 3000 Service in accordance with the terms hereof Customer shall be
entitled to a share of SEI’s resources devoted to returning SEI to full
performance of all Trust 3000 Service hereunder, that is equal to or greater
than that of SEI’s similarly-situated customers.  Both Parties shall use
commercially reasonable efforts to minimize delays that occur due to a Force
Majeure Event.  Other than as set forth above, neither Party shall be excused
from those obligations not affected by a Force Majeure Event (including disaster
recovery services unless also affected by such Force Majeure Event), and if the
Force Majeure Event is predominantly caused by either Party’s failure to comply
with any of its obligations under this Agreement or by either Party’s negligence
or omission, there shall be no relief from any of that Party’s obligations under
this Agreement.

 

“Force Majeure Event shall mean a catastrophic act of God, act of governmental
body or military authority, epidemic, riot or civil disturbance, war, sabotage,
or accidents beyond

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

the reasonable control of the non-performing Party.  Notwithstanding the
foregoing, “Force Majeure Event” expressly excludes the following: any event
that non-performing Party could reasonably have prevented by testing by the
non-performing Party either required to be performed pursuant to the Trust 3000
Service or necessary to provide the Trust 3000 Service, work-around, or other
exercise of commercially reasonable diligence; any event resulting from any
strike, walkout, or other labor shortage of the non-performing Party; and any
failure of any systems, facilities, or hardware that could have been prevented
by testing either required to be performed pursuant to the Trust 3000 Service or
necessary to provide the Trust 3000 Service. The occurrence of a Force Majeure
Event does not limit or otherwise affect SEI’s obligation to provide normal
recovery procedures or any other disaster recovery services as described in
SEI’s Disaster Recovery Plan.

 

10.06. Governing Law. This Agreement will be governed in accordance with the
laws of the Commonwealth of Massachusetts without regard to its conflict of law
principles or laws.

 

10.07. Heading.  All section headings contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning of interpretation of this Agreement.  Words
used herein, regardless of the number and gender specifically used, shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the contract requires.

 

10.08. Contents of Agreement. This Agreement and its Exhibit(s) set forth the
entire understanding of the parties hereto with respect to the transactions
contemplated hereby.  It shall not be amended or modified except by written
instrument duly execute by each of the parties hereto.  Any and all previous
agreements and understandings between the parties regarding the subject matter
hereof, whether written or oral, are superseded by this Agreement.

 

10.09. Waiver. Any term or provision of this Agreement may be waived at any time
by the Party entitled to the benefit thereof by written instrument executed by
such Party.  No failure of either Party hereto to exercise any power or right
granted hereunder, or to insist upon strict compliance with any obligation
hereunder, and no custom or practice of the parties with regard to the terms of
performance hereof, shall constitute a waiver of the rights of such Party to
demand full and exact compliance with the terms of this Agreement.

 

10.10. Severability. In the event that any provision of this Agreement shall be
found in violation of public policy or illegal or unenforceable in law or
equity, such finding shall in no event invalidate any other provision of this
Agreement.

 

10.11. Dispute Resolution. Any dispute about a significant problem arising under
this Agreement that may have a material adverse impact on a Party (a “Problem”)
shall

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

be resolved using procedures described in this Section.  As soon as a Problem is
recognized by the Party that may be materially and adversely affected, such
Party shall provide notice of the Problem to the other Party’s Representative. 
The Representatives of the Parties shall attempt to promptly resolve the
Problem.  The Representatives for each Party are:

 

For SEI: SEI Senior Relationship Manger (as of the Designated Date, the SEI
Senior
Relationship Manger is [/*/ CONFIDENTIAL TREATMENT REQUESTED])

 

For Customer: [/*/ CONFIDENTIAL TREATMENT REQUESTED]

 

The Parties may change the Representatives by giving written notice of any
change in
Representatives.

 

The Issue Notification should, at a minimum, contain the following information,
(i) description of the Problem, (ii) its impact on quality and schedule of any
deliverables, (iii) suggested resolutions, and, (iv) time frame for issue
resolution. Once a Problem has been raised, Representatives should attempt in
good faith to reach a resolution within two (2) weeks.

 

If despite the Parties good faith efforts, a dispute cannot be resolved through
the procedure provided in Section, either Party shall have the right to commence
any legal proceeding as permitted by law.  Nothing in this Section shall
prohibit a Party from pursuing injunctive or other relief if such relief is
required to protect the interests of such Party.

 

10.12. Substitution of Party. As of the Designated Date, SEI Global
Services, Inc. shall for all purposes with respect to this Agreement replace SEI
Investments Company as a party to this Agreement and SEI Global Services, Inc.
(and not SEI Investments Company) shall, from the Designated Date forward, have
all of the rights and obligations of SEI Investments Company under this
Agreement.  As of the Designated Date, the term “SEI” as used in this Agreement
shall mean SEI Global Services, Inc.  Notwithstanding the foregoing, such
substitution does not relieve SEI Investments Company from any obligations
hereunder.

 

10.13 Indemnification Procedures.  If any claim is commenced against a Party
entitled to indemnification under this Agreement (the “Indemnified Party”),
notice thereof will be given to the Party that is obligated to provide
indemnification (the “Indemnifying Party”) as promptly as practicable.  If,
after such notice, the Indemnifying Party acknowledges that this Agreement
applies with respect to such claim, then the Indemnifying Party will be
entitled, if it so elects, in a notice promptly delivered to the Indemnified
Party, but in no event less than ten (10) calendar days prior to the date on
which a response to such claim is due, to immediately take control of the
defense and

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

investigation of such claim and to employ and engage attorneys reasonably
acceptable to the Indemnified Party to handle and defend the same, at the
Indemnifying Party’s sole cost and expense.  The Indemnified Party will
cooperate, at the cost of the Indemnifying Party, in all reasonable respects
with the Indemnifying Party and its attorneys in the investigation, trial and
defense of such claim and any appeal arising therefrom; provided, however, that
the Indemnified Party may, at its own cost and expense, participate, through its
attorneys or otherwise, in such investigation, trial and defense of such claim
and any appeal arising therefrom. No settlement of a claim that involves a
remedy other than the payment of money by the Indemnifying Party will be entered
into without the consent of the Indemnified Party.  After notice by the
Indemnifying Party to the Indemnified Party of its election to assume full
control of the defense of any such claim, the Indemnifying Party will not be
liable to the Indemnified Party for any legal expenses incurred thereafter by
such Indemnified Party in connection with the defense of that claim.  If the
Indemnifying Party does not assume full control over the defense of a claim
subject to such defense, the Indemnifying Party may participate in such defense,
at its sole cost and expense, and the Indemnified Party will have the right to
defend the claim in such manner as it may deem appropriate, at the cost and
expense of the Indemnifying Party.

 

10.14. Survival. The following shall survive the expiration or termination of
this Agreement: (i) the provisions of Sections 6, 8, 9 and 10 in their entirety,
and Sections 3.03, 3.04, 4.01.01, 4.02, 4.05, 4.07, 4.08, 5.01, 5.02.1, 5.07,
5.10, 7.01, 7.02, 7.03.1, 7.03.2 and 7.03.3.

 

SECTION 11.  EXHIBITS

 

11.01. Exhibits.  The following additional exhibits listed below and attached
hereto are also incorporated herein by reference:

 

Exhibit A             Trust3000 Service/Fees

Exhibit B              Performance Standards

Exhibit C              Record Retention

Exhibit D              Client’s Copy of the SEI Disaster Recovery Plan

Exhibit E              Deconversion Services

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EACH PARTY HERETO ACKNOWLEDGES THAT EACH PARTY RESPECTIVELY HAS READ THIS
AGREEMENT, UNDERSTANDS ITS TERMS, AND AGREES TO BE LEGALLY BOUND HEREBY.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in their respective names by their duly authorized representatives as of the
Designated Date.

 

 

 

SEI GLOBAL SERVICES, INC.

 

 

 

BY:

 

 

 

 

TITLE:

 

 

 

 

 

 

INVESTORS BANK & TRUST COMPANY

 

 

 

BY:

 

 

 

 

TITLE

 

 

--------------------------------------------------------------------------------

[/*/ CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------